EXHIBIT F OLDEN LANE SECURITIES LLC BALANCE SHEET As of December 31, 2014 ASSETS Current Assets: Cash - PNC Checking Total Current Assets Property and Equipment: Total Property and Equipment Other Assets: Total Other Assets Total Assets LIABILITIES & CAPITAL Current Liabilities: Total Current Liabilities Long-Term Liabilities: Total Long-Term Liabilities Total Liabilities Capital: Member's Contribution Net Income Total Capital Total Liabilities & Capital E-201 OLDEN LANE SECURITIES LLC PROFIT AND LOSS STATEMENT As of December 31, 2014 Year Ended December 31, 2014 Revenues Total Revenues Cost of Sales Total Cost of Sales Gross Profit Expenses Total Expenses Net Income E-202
